The opinion of the court was delivered by
Horton, C. J.:
On the trial, the plaintiff produced testimony fully sustaining his cause of action. The defendants’ evidence proved that the county board conveyed the plaintiff from Eureka, in Greenwood county, to Emporia, in Lyon *282county, twice, in very cold weather, to assist in the case of The State v. Nicholas; that he rendered service in the case in Lyon county, and that he paid his own bills there. It was also shown by the defendants, that he was not taken to Emporia as a witness, as they testified the board had no thought of the plaintiff bein.g a witness, until he claimed his fees. The county board seemed to labor under the impression that the services sued for were rendered as county attorney, and the trial court apparently held, that as the evidence of the defendants contradicted the testimony of the plaintiff concerning an express •contract between plaintiff and the county board for the services, no contract was proved, and therefore the county was not liable. Here was error. As the services charged for were rendered in the prosecution of a case beyond the limits of ■Greenwood county, and as plaintiff attended personally the court outside of said county, the services for the county performed in Lyon county were beyond and outside of his duties as county attorney. Nor was it necessary, in order that the plaintiff might recover compensation for the services, that an •express contract or employment be proved. It is well settled, that a corporation can be bound by an implied conti’act. The commissioners have general charge of the county business, and the plaintiff attended the court in Lyon county personally .at their instance, and with their consent. While there, he performed. certain services as an attorney, of some value to the county of Greenwood. These services were so performed at the instance, and with the consent, off the county board. The law implies a contract between the plaintiff” and the board. Where a county attorney performs services- for a county, under such circumstances as were shown upon the trial, the plaintiff ought to have recovered the value of his services performed in the case in Lyon county." “Where there is an express contract, that, will control, and the rights of the parties must be settled by it; but when there is no express contract, the law may imply one, when a party knowingly receives and appropriates to his own use the property of another.” So likewise, if a party asks and receives services of *283another which are of value. (Butler v. Commissioners of Neosho County, 15 Kas. 178; Commissioners of Leavenworth County v. Brewer, 9 Kas. 307.)
' The judgment of the district court will be reversed, and the case remanded for a new trial, in accordance with the views expressed in this opinion.
All-the Justices concurring.